Citation Nr: 0002992	
Decision Date: 02/07/00    Archive Date: 02/10/00

DOCKET NO.  97-29 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  The propriety of the initial 30 percent evaluation 
assigned for post-traumatic stress disorder.

2.  The propriety of the initial 10 percent evaluation 
assigned for pustular folliculitis.

3.  Entitlement to an increased evaluation for residuals of a 
gunshot wound to the left thigh with a laceration injury, 
currently evaluated as 30 percent disabling.

4.  Entitlement to an increased evaluation for chronic low 
back pain with spondylosis at the L5 level, currently 
evaluated as 20 percent disabling.

5.  Entitlement to an increased evaluation for degenerative 
joint disease of the cervical spine with occasional radicular 
symptoms, currently evaluated as 20 percent disabling.

6.  Entitlement to an increased evaluation for status post 
excision of a ganglion cyst in the right wrist, currently 
evaluated as 10 percent disabling.

7.  Entitlement to an increased evaluation for degenerative 
joint disease of the right elbow with a history of shell 
fragment wound and cellulitis, currently evaluated as 10 
percent disabling.

8.  Entitlement to an increased evaluation for degenerative 
joint disease of the left knee with a history of a torn 
ligament, currently evaluated as 10 percent disabling.

9.  Entitlement to an increased evaluation for degenerative 
joint disease of the right knee, currently evaluated as 10 
percent disabling.

10.  Entitlement to a compensable evaluation for chronic 
tinea pedis and tinea cruris. currently evaluated as 10 
percent disabling.

11.  Entitlement to a compensable evaluation for a scar on 
the cervical spine secondary to a lipoma excision.

12.  Entitlement to a compensable evaluation for post-
operative residuals of an umbilical hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from December 1967 to August 
1977, and from September 1977 to April 1992.  He is the 
recipient of the Congressional Medal of Honor for acts of 
valor sustained in combat.  

This appeal arises from an October 1996 rating decision of 
the Columbia, South Carolina, RO that granted service 
connection for post-traumatic stress disorder (PTSD) and 
pustular folliculitis, effective from May 1996.  The former 
disability was evaluated as 30 percent disabling and the 
latter disability was found to be 10 percent disabling.  This 
decision also granted an increased rating for the veteran's 
service-connected cervical spine disorder to 20 percent 
disabling; however, the RO denied increased ratings for low 
back, left thigh, bilateral knee, right elbow, and right 
wrist disabilities, as well as his umbilical hernia, scar on 
the cervical spine, tinea pedis, and tinea cruris.  The 
veteran has appealed these determinations.

On a VA Form 9 (Appeal to Board of Veterans' Appeals) 
received in September 1997, the veteran requested a hearing 
before the Board of Veterans' Appeals (Board) sitting in 
Washington, DC.  The veteran confirmed this request in a 
correspondence received in November 1997.  A letter was sent 
in early June 1998 from the Board to the veteran's last 
reported address informing him that such a hearing had been 
scheduled in early August 1998.  He failed to report for this 
hearing.  An informal presentation was received from the 
veteran's representative in September 1998. 

The Board notes that the RO adjudicated the PTSD and postular 
folliculitis claims as claims for increased ratings.  
However, because the veteran has disagreed with the initial 
evaluations assigned for those conditions after initial 
grants of service connection, the Board has recharacterized 
the issues as involving the propriety of each initial 
evaluation assigned, in light of the distinction noted by the 
United States Court of Appeals for Veterans Claims (formerly, 
the United States Court of Veterans Appeals) (Court) in the 
recently-issued case Fenderson v. West, 12 Vet. App. 119 
(1999).

The Board's decision on the claims regarding the initial 
evaluations assigned for PTSD and postular folliculitis, as 
well as the claims for higher evaluations for tinea cruris, 
tinea pedis, and umbilical hernia are set forth below.  
However, the remaining issues are addressed in the REMAND 
following the order portion of the decision. 


FINDINGS OF FACT

1.  All evidence required for equitable decisions of the 
issues on appeal to include increased evaluations for PTSD, 
pustular folliculitis, umbilical hernia, tinea pedis and 
tinea cruris have been obtained.

2.  Since May 1996, the date of the grant of service 
connection for PTSD, the disability has been characterized by 
intrusive thoughts, nightmares, difficulty sleeping, some 
social isolation, and anger outbursts.  

3.  Since May 1996, the date of the grant of service 
connection for pustular folliculitis, the disability has been 
characterized by intermittent symptoms of hard, raised 
lesions on his face, scalp, and chest successfully treated 
with antibiotics.

4.  Although the veteran does not currently have symptoms 
related to chronic tinea cruris, his chronic tinea pedis is 
characterized by dry, cracking skin that causes itching and 
pain.

5.  The veteran's umbilical hernia is currently non-
symptomatic.


CONCLUSIONS OF LAW

1.  As the assignment of an initial 30 percent evaluation for 
the veteran's service-connected PTSD is proper, a higher 
evaluation is not warranted..  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.130, Diagnostic Code 
9411 (1999); 38 U.S.C.A. §§ 3.321, 4.129, 4.130, 4.132, 
Diagnostic Code 9411 (1995).

2.  As the assignment of an initial 10 percent evaluation for 
the veteran's service-connected pustular folliculitis is 
proper, a higher evaluation is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.118, Diagnostic Codes 7806, 7814 (1999).

3.  The criteria for an evaluation of 10 percent for the 
veteran's service-connected chronic tinea cruris and tinea 
pedis are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.118, Diagnostic Code 7806 
(1999).

4.  A compensable evaluation is not warranted for the 
veteran's service-connected post-operative residuals of an 
umbilical hernia.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.114, Diagnostic Code 7339 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

By rating decision of November 1992, the RO granted service 
connection for post-operative residuals of an umbilical 
hernia and chronic tinea pedis and cruris.  The former 
disorder was determined to be noncompensable under the VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
Diagnostic Code (Code) 7339.  It was noted by the RO that the 
veteran's umbilical hernia had last been repaired in 1989 
with no recurrence.  The latter disability was found to be 
noncompensable under Code 7806.  These awards were made 
effective from May 1992.

In May 1996, the veteran filed a claim for increased 
evaluations for his service-connected disabilities.  The RO 
issued letters to the identified healthcare givers that had 
treated his disorders.  This included a U. S. Naval hospital 
and a private clinic.  The private clinic responded in July 
1996 and submitted the available outpatient treatment 
records.  These records noted treatment of the veteran's 
orthopedic complaints.  The U. S. Naval hospital responded in 
July 1996 that there were no medical records available 
reporting any treatment for the veteran.

The veteran was afforded a VA skin examination in August 
1996.  He complained of pustular eruptions on his scalp, 
face, and chest that consisted of hard, raised lesions.  The 
veteran claimed that these eruptions were treated with 
"chronic" antibiotics and would resolve.  However, he noted 
that soon after quitting the antibiotics these eruptions 
would return.  He also claimed to have fungus in his great 
toenails and hyperkeratotic heels.  The veteran denied having 
any other skin problems.  On examination, there were three 
active lesions.  One on his right nasal labial fold and two 
on his right chin.  There were no other lesions found on his 
scalp, forehead, or chest.  These lesions were raised, firm, 
and had a pustular head with no drainage.  Both great 
toenails were hyperkeratotic and yellow and both heels had 
thickened skin with hyperkeratosis.  The impression was 
pustular folliculitis and fungal infection of the foot.

A VA psychiatric examination was given to the veteran in 
September 1996.  The veteran complained of poor sleep with 
only three to four hours of sleep a night.  He asserted that 
he had nightmares that included violent incidents from his 
combat experiences in Vietnam.  The veteran reported that he 
had problems getting along with people that has resulted in 
two divorces and the recent break-up with a girlfriend.  It 
was also noted by the veteran that he had difficulty working 
with other people and tended to "jump down their throats."  
The veteran claimed that he had not worked since September 
1995 because he felt he would not be able to get along with 
other people.  He alleged that he had recently moved in order 
to get away from friends he fought with in order to stop 
being the kind of person that did "hard fighting and hard 
drinking."  The veteran also expressed that he moved to be 
closer to his parents and children.  He denied ever seeking 
psychiatric treatment.  On examination, the veteran was 
casually dressed and neatly groomed.  He appeared serious and 
rather stern.  The veteran denied having hallucinations and 
the examiner noted that there was no evidence of delusions.  
He had relatively little insight into his own problems and 
had a hard time admitting he had any problems or seeking 
help.  The impression was PTSD.  The examiner opined:

This man does have symptoms of [PTSD] but 
has difficulty acknowledging them and 
seeking help.  However, it has 
significantly interfered with his ability 
to work and to relate to people.  I 
consider him moderately disabled from 
this disorder.

By rating decision of October 1996, the RO granted service 
connection for post-traumatic stress disorder (PTSD) 
(evaluated as 30 percent disabling under Code 9411) and 
pustular folliculitis (evaluated as 10 percent disabling 
under Code 7814).  This rating decision also confirmed and 
continued the veteran's previous evaluations of his umbilical 
hernia, tinea pedis, and tinea cruris.

The veteran filed a notice of disagreement (NOD) with this 
decision in late October 1996.  It was claimed by the veteran 
this his problems with PTSD were very severe and he was 
entitled to a 50 percent disability evaluation for this 
disorder.  The veteran failed to discuss any problems he 
currently had with his pustular folliculitis, umbilical 
hernia, tinea pedis, or tinea cruris.

A statement of the case (SOC) was issued to the veteran in 
December 1996.  This SOC noted the criteria for the 
evaluation of PTSD under Code 9411 effective prior to 
November 7, 1996.

Another VA skin examination was provided to the veteran in 
December 1996.  He complained of a lump under his left axilla 
and recurrent pustular rash on his face, head, and central 
chest.  It was noted that the veteran's medical history had 
revealed that his pustular folliculitis required long-term 
antibiotic therapy.  On examination, the veteran's abdomen 
was normal and no hernias were found.  There was a small 
erythematous papular lesion on his face, but no other active 
pustules were present.  The impression was subjective report 
of lump in the left axilla and history of pustular 
folliculitis.  

At his hearing on appeal in April 1997, the veteran testified 
that he currently was employed doing "contract" type work.  
He claimed that this employment allowed him to work alone.  
The veteran alleged that he had less problems working alone 
because of his PTSD.  He asserted that he did not attend a 
lot of social activities.  It was the veteran's testimony 
that he lived alone on a lake and would go for days without 
seeing anyone.  He acknowledged that on occasion he would run 
into a neighbor, but had no close friends nor did he seek out 
any friends.  The veteran noted that he talked with family 
members once or twice a week.  He reported that he thought a 
lot about his experiences in Vietnam and had some dreams 
about those experiences.  It was asserted by the veteran that 
he did not get a lot of sleep with his usual practice of 
going to bed at 4:30 am and awaking at 7:00 am.  He 
acknowledged that he was only distracted from accomplishing 
tasks when he thought about Vietnam.  The veteran reported 
that his pustular folliculitis was not active at the time of 
the hearing because he currently was taking medication.  He 
claimed that he would take antibiotics to treat his skin 
sores, but was not allowed to do this continually.  After 
discontinuing the use of his antibiotics, his folliculitis 
would always return.  He described his skin eruptions as 
"heavy staff-type or boil infection" that would be deep in 
the skin of his face, head, and chest.  The veteran testified 
that he had hard calluses and dry skin cracking of up to a 
quarter inch deep on his feet.  He asserted that this problem 
caused his feet to itch and made them painful.  It was 
reported that he treated this problem with anti-fungal 
ointment, but it would never completely clear up.  The 
veteran denied any increase in symptomatology associated with 
his umbilical hernia since his operation in 1989.

Another VA psychiatric examination was provided to the 
veteran in June 1997.  This examination was conducted by the 
same physician that had examined the veteran in September 
1996.  The veteran asserted that he lived alone and 
complained of feeling uncomfortable around other people.  He 
felt unsure that he could keep from blowing up around other 
people.  It was alleged by the veteran that he spent a lot of 
time thinking about Vietnam.  He acknowledged that he did do 
activities to take his mind off of his thoughts of Vietnam, 
such as mowing the lawn or watching television.  The veteran 
also acknowledged that he had a few friends and would visit 
relatives on occasion.  He complained of difficulty sleeping 
and reported that he only received three to four hours of 
restless sleep a night.  The veteran noted that he did not 
have as many bad dreams as he use to.  He denied receiving 
ongoing treatment for his psychiatric complaints.  On 
examination, the veteran was casually dressed and neatly 
groomed.  He remained stern throughout the interview and did 
not show much range of affect.  The veteran was oriented to 
time, person, and place.  He denied any hallucinations and 
there was no evidence of delusions.  The veteran's judgment 
was good, but his insight was only fair.  The impression was 
PTSD.  The examiner opined:

This man does seem to be doing somewhat 
better than when I saw him on his last 
visit.  He has less nightmares and he has 
gotten out in public a little bit more.  
I would consider him at this point mildly 
disabled from his [PTSD]...

A supplemental statement of the case (SSOC) was issued to the 
veteran in September 1997.  This SSOC informed the veteran 
that his claims for increased evaluations of his service-
connected disabilities had been denied.  He was also informed 
of the rating criteria for PTSD effective on November 7, 
1996.  It was determined that he was not entitled to a higher 
evaluation than 30 percent disabling under either the old or 
new criteria found at Code 9411.  A brief was submitted by 
the veteran's representative directly to the Board in 
September 1998, in which he argued that he was entitled to a 
70 percent evaluation for his PTSD based on the findings of 
the VA psychiatric examinations.




II.  Analysis

Initially, the Board finds that the veteran's claims for 
higher evaluations for the conditions under consideration are 
well grounded, pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  
See Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Further, the Board finds that, as the record contains 
sufficient evidence to evaluate each of the disabilities 
under consideration, the duty to assist the veteran in 
developing the facts pertinent to the claim have been met.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4. The evaluation of the same 
disability or manifestations under different diagnoses is to 
be avoided; rather, the veteran's disability will be rated 
under the diagnostic code, which allows the highest possible 
evaluation for the clinical findings shown on objective 
examination.   38 C.F.R. § 4.14 (1999).  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally 38 C.F.R. 4.1 (1999); Schafrath v. Derwinski, 1 
Vet. App. 589 (1995).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7 (1999).  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999). 

Two of the disabilities under consideration, PTSD and 
pustular folliculitis, involve a question of the initial 
evaluation assigned after a grant of service connection.  In 
the Fenderson case, cited to above, the Court emphasized the 
distinction between a new claim for an increased evaluation 
of a service-connected disability and a case in which the 
veteran expresses dissatisfaction with the assignment of an 
initial disability evaluation after a grant of service 
connection.  The Court held that in the latter case, the rule 
of Francisco v. Brown (7 Vet. App. 55 (1994))that the current 
level of disability is of primary importance when assessing 
an increased rating claim, did not apply; rather, the VA must 
assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the 
claim - a practice known as "staged rating."

In this case, the RO has issued a statement of the case and a 
supplemental statement of the case that do not explicitly 
reflect consideration of the propriety of the initial rating, 
or include discussion of whether "staged rating" would be 
appropriate in the veteran's case.  However, the Board does 
not consider it necessary to remand this claim to the RO for 
issuance of a statement of the case on this issue.  This is 
so because, the RO effectively considered the appropriateness 
of its initial evaluation under the applicable rating 
criteria in conjunction with the submission of additional 
evidence at various times during the pendency of the appeal.  
The Board considers this to be tantamount to a determination 
of whether "staged rating" was appropriate with respect to 
each issue.  Therefore, a remand of the case would not be 
productive, as it would not produce a markedly different 
analysis on the RO's part, or give rise to markedly different 
arguments on the veteran's part.

A.  PTSD

At the outset, the Board notes that the criteria used to 
determine the extent to which psychiatric disorders are 
considered disabling was changed, effective November 7, 1996.  
To that extent, the record shows that the veteran has had 
notice of the former and revised criteria for evaluating 
PTSD.  When a law or regulations change during the pendency 
of a veteran's appeal, the version most favorable to the 
veteran applies, absent congressional or Secretarial intent 
to the contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  In this case, the RO has considered the veteran's 
claim under both the former and the revised scheduler 
criteria; hence, there is no prejudice to the veteran in the 
Board doing likewise.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Robinette v. Brown, 8 Vet. App. 69 (1995).

The veteran is currently assigned a 30 percent disability 
rating for PTSD.  Prior to November 7, 1996, a 30 percent 
evaluation was assigned when there was a definite impairment 
in the ability to establish or maintain effective and 
wholesome relationships with people, and that psychoneurotic 
symptoms resulted in such a reduction in initiative, 
flexibility, efficiency, and reliability levels as to produce 
definite industrial impairment.  The term "definite" has 
been defined as "distinct, unambiguous, and moderately large 
in degree," representing a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  O.G.C. Prec 9-93 (Nov. 9, 1993), 59 Fed. Reg. 
4752 (1994); see also Hood v. Brown, 4 Vet. App. 301 (1993).  
The Board is bound by this interpretation of the term 
"definite."  38 U.S.C.A. § 7104(c) (West Supp. 1999).  

A 50 percent rating was assigned when the ability to 
establish and maintain effective or favorable relationships 
was considerably impaired, and, by reason of psychoneurotic 
symptoms, the reliability, flexibility, and efficiency levels 
were so reduced as to result in considerable industrial 
impairment.  A 70 percent evaluation was assigned for severe 
impairment in the ability to establish and maintain effective 
or favorable relationships with people and for psychoneurotic 
symptoms of such severity and persistence that there was 
severe impairment in his ability to obtain or retain 
employment.  

To warrant a 100 percent evaluation under the former 
criteria, the attitudes of all contacts except the most 
intimate must have been so adversely affected as to result in 
virtual isolation in the community; or there must have been 
totally incapacitating symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or, as a 
result of the psychiatric disability, the individual must 
have been unable to obtain or retain employment.  These 
criteria represent 3 independent bases for granting a 100 
percent evaluation.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996). 

Effective November 7, 1996, a 30 percent rating is assignable 
for PTSD that results in occupational and social impairment 
with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

In order to receive a 70 percent evaluation, the veteran must 
have occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

Under the revised criteria, a 100 percent evaluation requires 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).  .

A review of the evidence indicates that the veteran's PTSD 
has resulted in intrusive thoughts about his combat 
experiences, nightmares, poor sleep, some social isolation, 
difficulty working with others, and outbursts of anger.  The 
veteran has consistently denied any psychotic features.  He 
does appear able to maintain contacts with immediate family, 
a few friends, and employment when working alone.  However, 
the veteran has experienced two failed marriages and prefers 
to live alone.  The veteran has not claimed a significant 
problem with his ability to concentrate, i.e. interference 
with his ability to work, due to his intrusive thoughts about 
Vietnam.  The veteran has consistently been found not to have 
problems with concentration, memory, or orientation.  He has 
also consistently refused treatment for his psychiatric 
difficulties.

Regarding the overall severity of his PTSD symptoms, the VA 
examiner who interviewed the veteran in both September 1996 
and June 1997 found that the severity of his PTSD had 
improved in recent years.  This was based in part on the 
veteran's ability to be employed and improved social 
contacts.  That examiner characterized the severity of the 
veteran's PTSD as moderate in 1996, and mild in 1997.  

Turning to the rating criteria, the veteran has been able to 
maintain effective and favorable relationships with his 
family and a few close friends.  This is also apparent in his 
work to the extent he is able to maintain employment on a 
contract basis.  While the veteran does have impairment in 
his social and industrial abilities, this impairment has not 
risen to a considerable level noted in the old criteria for a 
50 percent evaluation.  The reports of his VA examinations 
reflect little current interference in his work by his PTSD 
symptoms, and the veteran has presented no objective evidence 
to the contrary.  There also is no medical evidence that his 
concentration or memory has been impaired to an extent that 
he cannot maintain the responsibilities associated with self-
employment.  Even if the veteran cannot work with others, he 
has been able to maintain employment in an environment that 
allows him to work on his own.  

In view of the foregoing, the Board finds that the veteran's 
disability has more nearly approximated the level of 
disability warranting no more than a 30 percent evaluation 
under the former criteria, for overall disability that is 
distinct, unambiguous, or moderately large in degree; hence, 
that is the evaluation that must be assigned.  See 38 C.F.R. 
§ 4.7 (1999).  Inasmuch as at least considerable social and 
industrial impairment has not been shown, the criteria for at 
least the next higher, 50 percent evaluation, under the 
former criteria, have not been met.  Hence, it follows that 
the criteria higher evaluations under the former criteria are 
likewise not met.  

Since November 7, 1996, the veteran also has not been shown 
to warrant an increased evaluation for his PTSD under the new 
criteria.  A review of the evidence does show that the 
veteran's PTSD has interfered with his affect and insight.  
He does have intrusive thoughts, nightmares, and difficulty 
sleeping.  However, there is no medical evidence indicating 
that the veteran's PTSD has resulted in inappropriate speech, 
difficulty understanding complex commands, impairment of 
memory, and impairment of abstract thinking.  In fact, the 
veteran has been able to maintain employment.  The evidence 
also indicates that his PTSD symptoms have not resulted in 
his inability to maintain effective relationships with his 
immediate family and a few friends.  As this disability 
picture more closely approximates that for which a 30 percent 
evaluation is assignable, the preponderance of the evidence 
is against the award of a 50 percent evaluation for the 
veteran's PTSD under the revised applicable criteria.  

While the veteran's representative has argued that his 
symptomatology warrants a 70 percent evaluation, the above 
analysis indicates that this is not the case.  As the 
preponderance of the evidence is against an increased 
evaluation in excess of 30 percent under either the former or 
revised criteria, the benefit-of-the-doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).



B.  Pustular Folliculitis, and Tinea Pedis and Tinea Cruris

When an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (1999).  Inasmuch as there is no 
specific diagnostic code to rate postular folliculitis, that 
disability has been evaluated, by analogy, to tinea barbis, 
and assigned a 10 percent evaluation under Diagnostic Code 
7814, which, in turn, is evaluated under the criteria for 
eczema.  .

Pursuant to Diagnostic Code 7806, eczema with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or when exceptionally repugnant, is to be 
rated as 50 percent disabling.  Eczema with exudation or 
constant itching, extensive lesions, or marked disfigurement, 
is to be rated as 30 percent disabling.  Eczema with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area, is to be rated as 10 percent 
disabling. 

While the veteran has indicated that his pustular 
folliculitis is asymptomatic while on antibiotics, he also 
has reported that he is unable to continually take 
antibiotics and the condition will flare-up with boil-type 
infections deep in the skin of his face, scalp, and chest.  
However, the medical examinations in August and December 1996 
revealed only a few pimples and lesions on his face with no 
drainage.  The Board finds that this disability picture is 
consistent with the currently assigned 10 percent evaluation.  
In the absence of evidence that the veteran's folliculitis 
has resulted in constant itching, extensive lesions, marked 
disfigurement, extensive exfoliation, or extensive crusting, 
there is no basis for assignment of at least the next higher, 
30 percent, evaluation.  Accordingly, the Board must conclude 
that the preponderance of the evidence is against a grant of 
an evaluation in excess of 10 percent for service-connected 
folliculitis.

The veteran has been awarded a single 10 percent evaluation 
for tinea pedis and tinea cruris, also evaluated by analogy 
to eczema.  The veteran has not asserted, and the objective 
evidence of recent years does not indicate that he has 
experienced any active problem with tinea cruris; however, he 
has claimed to suffer with chronic tinea pedis.  His symptoms 
are alleged to include dry, cracking skin that causes itching 
and pain.  He has claimed that anti-fungal ointment does not 
provide permanent alleviation of these problems.  The VA skin 
examination of August 1996 did reveal evidence of a fungal 
infection in the veteran's toenails; hence, the veteran's 
assertions about associated symptoms are plausible.  
Resolving all reasonable doubt in the veteran's favor, 
38 U.S.C.A. § 5107(b), the Board finds that the veteran's 
tinea pedis warrants a 10 percent evaluation under Diagnostic 
Code 7806.  However, a higher evaluation is not warranted as 
there is no evidence indicating that the veteran's tinea 
pedis has resulted in constant itching or other extensive 
symptoms.

C.  Umbilical Hernia

A post-operative, ventral hernia is evaluated as 100 percent 
disabling when there is massive, persistent, severe diastasis 
of recti muscles, or extensive diffuse destruction or 
weakening of muscular and fascial support of abdominal wall 
so as to be inoperable.  A large hernia that is not well 
supported by a belt under ordinary conditions is evaluated as 
40 percent disabling.  For a 20 percent evaluation, there 
must be a small hernia that is not well supported by belt 
under ordinary conditions, or a healed ventral hernia or 
post-operative wounds with weakening of abdominal wall and 
indication for a supporting belt.  Residuals consisting of 
postoperative, healed wound with the use of a belt not 
indicated is evaluated as noncompensable.  38 C.F.R. § 4.114,  
Diagnostic Code 7339 (1999).

On examination in December 1996, no evidence of a hernia or 
any type of abdominal disorder was found.  Furthermore, 
although he has filed a claim for an increased evaluation for 
this condition, during his hearing on appeal in April 1997, 
he acknowledged that his umbilical hernia had not increased 
in severity since its repair in 1989.  Considering this 
evidence and the criteria noted above, the Board finds that 
the record presents no current symptomatology that would 
warrant the assignment of a compensable evaluation under 
Diagnostic Code 7339.  As the preponderance of the evidence 
is against an increased evaluation for a umbilical hernia, 
the claim must be denied.

D.  Conclusion

The above determinations are based upon consideration of 
applicable provisions of the rating schedule.  Additionally, 
however, there is no showing that any of the veteran's 
disabilities currently under consideration reflects so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher evaluation on an extra-scheduler 
basis.  In this regard, the Board notes that none of the 
disabilities is objectively shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
ratings).  Moreover, no condition is shown to warrant 
frequent periods of hospitalization or to otherwise render 
impractical the application of the regular scheduler 
standards.  In the absence of evidence of such factors as 
those outlined above, the Board is not required to remand any 
of the increased rating claims to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

As the initial 30 percent evaluation assigned for PTSD is 
proper, a higher evaluation is denied.

As the initial 10 percent evaluation assigned for pustular 
folliculitis is proper, a higher evaluation is denied.

Subject to the laws and regulations governing the payment of 
monetary benefits, a 10 percent evaluation for chronic tinea 
pedis and tinea cruris is granted.

A compensable evaluation for an umbilical hernia is denied.


REMAND

The veteran was afforded a VA orthopedic examination in 
August 1996 in order to evaluate the severity of his service-
connected orthopedic disabilities.  In the report, the 
examiner noted the findings of range of motion in the 
affected joints.  However, this physician did not address 
whether the veteran suffered from additional functional loss 
due to other factors, such as pain on motion or with use, 
fatigability, repetitive use, or incoordination, especially 
during flare-ups.  In this regard, the Board notes that when 
evaluating musculoskeletal disabilities the VA may, in 
addition to applying scheduler criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  As the medical evidence currently of 
record does not reflect full consideration of the factors 
noted above, the Board finds that the veteran should undergo 
another orthopedic evaluation, with neurological 
consultation, to assess the full nature and extent of his 
service-connected disabilities.

The Board also notes that the veteran provided testimony at 
his hearing in April 1997 that he experienced instability in 
his right knee.  The Board notes that in the VA General 
Counsel's precedent opinion of VAOPGCPREC 23-97 it was held 
that a veteran who has arthritis and instability in his knees 
may receive separate ratings under Codes 5003 and 5257, for 
disability due to arthritis and to instability.  See 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  
Moreover, the VA General Counsel has since held, that 
separate ratings are only warranted in these types of cases 
when the veteran has limitation of motion in his knees to at 
least meet the criteria for a zero-percent rating under 
Diagnostic Codes 5260 or 5261, or (consistent with DeLuca v. 
Brown, 8 Vet. App. at 204-7 and 38 C.F.R. §§  4.45 and 4.59) 
where there is probative evidence showing the veteran 
experiences painful motion attributable to his arthritis.  
See VAOPGCPREC 9-98 (Aug. 14, 1998).  Thus, following 
completion of the additional development noted above, the RO 
should consider whether separate evaluations for arthritis 
and instability are warranted with respect to the right knee 
disability.  

Finally, at his hearing in April 1997 the veteran claimed 
that the service-connected scar over his cervical spine was 
tender.  This scar was not discussed in any of the VA 
examinations conducted in recent years.  Therefore, a VA 
physician should examine this scar and describe it in detail.

Under these circumstances, the undersigned finds that further 
development is required, and the case is hereby REMANDED to 
the RO for the following action:

1.  The veteran should be afforded a VA 
orthopedic examination.  The purpose of 
this examination is to determine the full 
nature and extent of the veteran's 
service-connected orthopedic 
disabilities.  All necessary tests, 
studies, and consultations (to include a 
neurological consult) should be 
accomplished, and all clinical findings 
should be set forth in detail.  The 
examiner should specifically provide 
answers to the following questions in his 
or her report:

a.  What is the range of motion in 
the veteran's knees, left thigh, 
lumbar spine, cervical spine, right 
elbow, and right wrist, measured in 
degrees?  The examiner should 
provide normal or standard range of 
motion for each disability for 
comparison purposes.

b.  Please describe in detail for 
the record the extent of the muscle 
damage caused by the veteran's 
gunshot wound to the left thigh and 
shell fragment wound to the right 
elbow.  In your best medical 
judgment, would this muscle damage 
be characterized as slight, 
moderate, moderately severe, or 
severe?

c.  Has the veteran's service-
connected knee disabilities resulted 
in frequent episodes of locking, 
pain, or effusion?

d.  Is there instability in the 
veteran's knees as a result of his 
service-connected disabilities?  In 
the examiner's best medical 
judgment, would this instability be 
characterized as slight, moderate, 
or severe?

e.  Does the veteran experience pain 
on motion, weakened movement, excess 
fatigability, or incoordination 
during the examination?  If so, the 
examiner should report the extent of 
any additional range of motion loss 
due to such factors.

f.  To what extent does the veteran 
experience increased functional 
limitation (resulting from pain, 
weakness, instability, excess 
fatigability or incoordination) 
during flare-ups or after repeated 
use over a period of time?  If so, 
the examiner should report the 
degree of additional range of motion 
loss due to such factors.  

g.  What is the degree of the 
veteran's industrial impairment due 
to his service-connected orthopedic 
disabilities?

h.  Please describe in detail, to 
include measurements, the veteran's 
service-connected scar over his 
cervical spine.  Is this scar 
painful on objective examination?

2.  Thereafter, the RO must review the 
claims file to ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is not undertaken, or is 
incomplete, including if the requested 
examination does not include all opinions 
requested, appropriate corrective action 
is to be implemented.

3.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should adjudicate the claims for 
increased evaluation remaining on appeal.  
Such adjudication should be accomplished 
on the basis of all pertinent evidence of 
record, and all pertinent legal 
authority, specifically to include the 
DeLuca decision, cited to above, and the 
VA General Counsel opinions governing 
awarding separate evaluations for 
arthritis and instability.  The RO should 
provide adequate reasons and bases for 
its decision, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
are noted in this REMAND.

4.  If any determination remains adverse 
to the veteran, he and his representative 
should be furnished with a SSOC and given 
a reasonable opportunity to respond 
before the case is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals







